Order filed April 17, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00739-CV
                                     ____________

           KEN S. OGBONNIA d/b/a FIRST TEXAS ENERGY, Appellant

                                              V.

                         A T & T ADVERTISING, LP, Appellee


                 On Appeal from the County Civil Court at Law No. 2
                               Harris County, Texas
                           Trial Court Cause No. 988333


                                        ORDER

       Appellant’s brief was filed March 28, 2012. The brief does not comply with Texas
Rule of Appellate Procedure 38.1. Specifically, it does not include citations to the record
and to authority. Tex. R. App. P. 38.1(c), (d), (g), (i).
       In addition, according to the brief, appellant is First Texas Energy Corporation, and
the corporation is not represented by counsel in this appeal. Rather, the corporation is
attempting to represent itself pro se through Ken S. Ognonnia, a corporate officer who is
not an attorney. Except for the performance of ministerial tasks, corporations may appear
and be represented only by a licensed attorney. Kunstoplast of Am., Inc. v. Formosa
Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996); see also Dell Dev. Corp. v. Best.

                                              1
Indus. Uniform Sup. Co., 743 S.W.2d 302, 303 (Tex. App.CHouston [14th Dist.] 1987,
writ denied).
       Accordingly, we STRIKE appellant’s brief filed March 28, 2012, and order
appellant to retain counsel for this appeal and to provide proof of the retention on or before
May 14, 2012. Appellant is ordered to file a new brief in compliance with the Texas
Rules of Appellate Procedure within 30 days after appellant’s counsel has been retained.
Tex. R. App. P. 38.9(b). If appellant does not comply, the court will dismiss the appeal on
its own motion. See Tex. R. App. P. 42.3(b) (dismissal for want of prosecution); 42.3(c)
(dismissal for failure to comply with court order).


                                           PER CURIAM




                                              2